IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HENRY NOAH EARLEY, )
Petitioner, )
) .
vs. ) Civil Action No. 18-910
)
ROBERT GILMORE, et al., )
Respondents. )
O R D E R

AND NOW, this &§w§ilay of February2019, after the petitioner, Henry Noah
Earley, filed a petition for a Writ of habeas coipus, and after a Report and Recornrnendation Was
filed by the United States Magistrate Judge granting the parties a period of time after being
served With a copy to file Written objections thereto, and upon consideration of the objections
filed by the petitioner, and upon independent review of the petition and the record and upon
consideration of the Magistrate Judge’s Report and Recornrnendation (ECF No. 20), Which is
adopted as the opinion of this Coult,

IT IS ORDERED that the petition for a Writ of habeas corpus filed by petitioner
(ECF No. 4) is dismissed as untimely and,‘ because reasonable jurists could not conclude that a
basis for appeal eXists, a certificate of appealability is denied.

IT IS FURTHER QRDERED that pursuant to Rule 4(a)(l) of the Federal Rules of
Appellate Procedure if the petitioner desires to appeal from this 01'der he must do so Within thirty
(3 0) days by filing a notice of` appeal as provided in Rule 3, Fed. R. App. P.
~i.; LLMMW k Q;/®/%w

Maiilyn J. H01ain
United States District Judge

 

 

CC§

Heniy Noah Earley

KL-7 l 3 8

SCI Greene

169 Progress Drive
Waynesburg, PA 15370-8090

